DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stephen Liu on 18 July 2022.

The application has been amended as follows: 
	Please amend claims 1, 4, 5, 8, 14, 19, 20, 22, and 24.

	Regarding claim 1, claim 1 line 20 is amended to claim, “a sensor roller having a roller portion configured to engage the at least one”.
	Regarding claim 1, claim 1 line 23 is amended to claim, “an idler roller configured to press against the at least one flexible lance hose”.

	Regarding claim 4, claim 4 line 4 is amended to claim, “idler roller configured to press against the second flexible lance hose to maintain the second”.

	Regarding claim 5, claim 5 line 4 is amended to claim, “configured to press against the third flexible lance hose to maintain the third flexible lance”.

	Regarding claim 8, claim 8 line 5 is amended to claim, “therethrough, wherein the induction stop sensor is configured to sense presence of a flexible”.

	Regarding claim 14, claim 14 line 22 is amended to claim, “hose therethrough, wherein the induction stop sensor is configured to sense presence of a”.

	Regarding claim 19, claim 19 line 6 is amended to claim, “configured to sense presence of a hose stop element when a portion of the hose stop”.

	Regarding claim 20, claim 20 line 6 is amended to claim, “removable induction stop sensor is configured to sense presence of a flexible lance hose”.

	Regarding claim 22, claim 22 line 12 is amended to claim, “sensor is configured to sense presence of the flexible lance hose end crimp when the flexible”.

	Regarding claim 24, claim 24 line 4 is amended to claim, “a sensor roller having a roller portion configured to engage one of the one or”.
	Regarding claim 24, claim 24, line 7 is amended to claim, “an idler roller configured to press against the one of the one or more flexible”.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a flexible high pressure fluid cleaning lance tractor drive apparatus comprising: a housing configured to receive at least one flexible lance hose passing through the housing; a lance position assembly fastened to a rear wall of the housing, the lance position assembly comprising: a sensor roller having a roller portion configured to engage the at least one flexible lance hose and a magnetic ring portion adjacent the roller portion; an idler roller configured to press against the at least one flexible lance hose to maintain the at least one flexible lance hose engaged with the sensor roller; and a magnetic sensor module fastened to the rear wall of the housing adjacent to the sensor roller operable to sense magnetic field fluctuations in the magnetic ring portion of the sensor roller as the sensor roller rolls along the at least one flexible lance hose.
The prior art fails to disclose or make obvious the limitations of claims 14 and 22, claiming a flexible high pressure fluid cleaning lance tractor drive apparatus comprising: a housing; a crimp and lance stop assembly fastened to the housing, including an induction stop sensor having at least one bore therethrough fastened to a lance guide tube support, wherein the induction stop sensor is configured to sense presence of a flexible lance hose end crimp when the flexible lance hose end crimp on the at least one flexible lance hose passing through the housing enters the at least one bore.
The closest prior art of record is that of U.S. Patent Application Publication No. 20170321976 to Barnes.  Barnes teaches a flexible high pressure fluid cleaning lance drive apparatus comprising: a housing; at least one drive motor having a drive axle and a drive roller; a plurality of guide rollers on fixed axles; an endless belt wrapped around the drive roller and the guide rollers; a bias member supporting a plurality of follower rollers, wherein the bias member is operable to press each follower roller toward the drive roller or the guide rollers to frictionally grip a flexible lance hose sandwiched between the follower rollers and the endless belt.  Barnes does not teach the lance position assembly comprising a sensor roller with magnetic ring portion and a magnetic sensor module or crimp and lance stop assembly fastened to the housing, including an induction stop sensor.
The advantage of the current invention over that of the prior art to Barnes is that the lance position assembly comprising a sensor roller with magnetic ring portion and a magnetic sensor module or crimp and lance stop assembly fastened to the housing, including an induction stop sensor to thereby prevent over penetration of the lance assembly into a heat exchanger tube sheet, thereby preventing damage thereof.
Since claims 1, 14, and 22 are allowed, claim 2-13, 15-21, and 23-24 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711